DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 17th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (U.S. Patent 5,129,909) in view of Langhorn (U.S. Publication 2018/0185097) and in view of Fraone (U.S. Publication 2017/0027587) and in view of Fisher (WO 94/14366).
Sutherland discloses a device (see Figure 3) comprising a body (11) configured to selectively attach to a resurfaced femur and a bone saw guide assembly. The body includes a proximal surface (12), a distal surface (13), a first lateral surface (17), a second lateral surface (18), a top edge (14), and a bottom edge (16). The bone guide assembly includes a first guide slot (for example 27) and a second guide slot (for 
Regarding the guide slots including first, second, third, and fourth interior surfaces, Langhorn teaches a device (for example see Figure 5) comprising a proximal surface, a distal surface, a first lateral surface, and a second lateral surface, wherein the device further comprises a guide slot configured to guide a bone saw blade along an insertion and retraction path that includes a proximal first interior surface (202) 
Regarding the second interior surface including a rib, Fraone teaches a device (for example see Figure 4) comprising a body including a guide slot having a first interior surface (the upper surface of entrance 108), a second interior surface (the surface elements 120b extend from), a third interior surface (the lower surface of entrance 108), and a fourth interior surface (the surface elements 120b extend towards), wherein the second interior surface further comprises a plurality of ribs (120b) configured to retain a bone saw in alignment with the insertion and retraction path while 
Regarding the fourth interior surface including a rib, Fisher teaches a device (for example see Figure 8A) comprising a cutting slot including a superior interior surface (the upper surface of the cutting slot) and an inferior interior surface (the lower surface of the cutting slot), wherein the both the superior and inferior interior surfaces include a plurality of ribs (16) extending from the surfaces to define a plane parallel to the interior surfaces for guiding a cutting tool configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw in order to provide less frictional contact between the cutting tool and the device (page 10 lines 25-30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sutherland as modified by Langhorn as further modified by Fraone wherein the fourth interior surface further includes a plurality of ribs in view of Fisher in order to provide less frictional contact between the cutting tool and the device.
The device of Sutherland as modified by Langhorn as further modified by Fraone as further modified by Fisher discloses the invention as discussed above wherein the first interior surface, the third interior surface, the first rib, and the second rib are all configured to retain a bone saw in alignment with the insertion and retraction path while 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are directed to the new limitations added by the amendment and are discussed in the new grounds of rejection provided above. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.